NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AUDREY ALOZIE,
Plaintiff-Appellant,

V.

CHRISTUS SCHUMPERT HEALTH SYSTEMS,
Defendant-Appellee.

2012-1317

Appeal from the United States District Court for the
Western District of Louisiana in case no. 10-CV-1184,
Judge S. Maurice Hicks.

ON MOTION

ORDER

Upon consideration of Audrey Alozie’s motion to withdraw
her appeal,

IT Is ORDERED THAT:
(1) The motion is granted. The appeal is dismissed.
(2) Each side shall bear its own costs.

ALOZIE V. CHRISTUS SCHUMPERT HEALTH 2

FoR THE CoURT
MAY 1 7 2012 /s/ J an Horbaly
Date J an Horbaly

Clerk

cc: S. Price Barker, Esq.
Audrey Alozie

325

Issued As A Mandate:  1 7 

FlLED
u.& count oF APPEALS Fon
tHEFEnEn.@.Lc\Rcurr

MAY 17 2012

` JAN HURBALY
C|.EFIK